CHYRON CORPORATION
2008 LONG-TERM INCENTIVE PLAN

Chyron Corporation, a New York corporation (the "Company"), sets forth herein
the terms of its 2008 Long-Term Incentive Plan (the "Plan"), as follows:

1. PURPOSE

The Plan is intended to enhance the Company's and its Affiliates' (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees and other persons, and to motivate such officers, directors, key
employees and other persons to serve the Company and its Affiliates and to
expend maximum effort to improve the business results and earnings of the
Company, by providing to such persons an opportunity to acquire or increase a
direct proprietary interest in the operations and future success of the Company.
To this end, the Plan provides for the grant of stock options, stock
appreciation rights, restricted stock, restricted stock units, unrestricted
stock, cash and other stock-based awards. Any of these awards may, but need not,
be made as performance incentives to reward attainment of annual or long-term
performance goals in accordance with the terms hereof. Stock options granted
under the Plan may be non-qualified stock options or incentive stock options, as
provided herein.



2. DEFINITIONS



For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:



2.1. "Affiliate"

means any company or other trade or business that "controls," is "controlled by"
or is "under common control" with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including, without limitation, any
Subsidiary.





2.2. "Annual Incentive Award"

means an Award made subject to attainment of performance goals (as described in
Section 14) over a fiscal year period.





2.3. "Award"

means a grant of an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Unrestricted Stock, cash or other stock-based award under
the Plan.





2.4. "Award Agreement"

means a written agreement between the Company and a Grantee, or notice from the
Company to a Grantee, that evidences and sets out the terms and conditions of an
Award.





2.5. "Beneficial Owner"

shall have the meaning ascribed to such term in Rule 13d-3 under the Exchange
Act (including any successor to such rule).





2.6. "Board"

means the Board of Directors of the Company.



--------------------------------------------------------------------------------

 



2.7. "Cause"

means, as determined by the Committee and unless otherwise provided in an
applicable agreement with the Company or an Affiliate at or before the Grant
Date: (i) engaging in any act, omission or misconduct that is injurious to the
Company or its Affiliates; (ii) gross negligence or willful misconduct in
connection with the performance of duties; (iii) conviction of a criminal
offense (other than minor traffic offenses); (iv) fraud, embezzlement or
misappropriation of funds or property of the Company or an Affiliate;
(v) material breach of any term of any employment, consulting or other services,
confidentiality, intellectual property or non-competition agreements, if any,
between the Service Provider and the Company or an Affiliate; (vi) the entry of
an order duly issued by any regulatory agency (including federal, state and
local regulatory agencies and self-regulatory bodies) having jurisdiction over
the Company or an Affiliate requiring the removal from any office held by the
Service Provider with the Company or prohibiting a Service Provider from
participating in the business or affairs of the Company or any Affiliate; or
(vii) the revocation or threatened revocation of any of the Company's or an
Affiliate's government licenses, permits or approvals, which is primarily due to
the Service Provider's action or inaction and such revocation or threatened
revocation would be alleviated or mitigated in any material respect by the
termination of the Service Provider's Services.





2.8. "Change in Control"

shall have the meaning set forth in Section 16.2.





2.9. "Code"

means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended.





2.10. "Committee"

means the Compensation Committee of the Board, or such other committee as
determined by the Board. The Compensation Committee of the Board may, in its
discretion, designate a subcommittee of its members to serve as the Committee
(to the extent the Board has not designated another person, committee or entity
as the Committee) or cause the Committee to (i) consist solely of persons who
are "non-employee directors" as defined in Rule 16b-3 issued under the Exchange
Act, (ii) consist solely of persons who are Outside Directors, or (iii) satisfy
the applicable requirements of any stock exchange on which the Common Stock may
then be listed.





2.11. "Company"

means Chyron Corporation, a New York corporation, or any successor corporation.





2.12. "Common Stock" or "Stock"

means common stock of the Company, par value $0.01 per share.





2.13. "Covered Employee

" means a Grantee who is a "covered employee" within the meaning of
Section 162(m) of the Code, as qualified by Section 14.5 herein.





2.14. "Disability"

means the Grantee is unable to perform each of the essential duties of such
Grantee's position by reason of a medically determinable physical or mental
impairment which is potentially permanent in character or which can be expected
to last for a continuous period of not less than 12 months; provided, however,
that, with respect to rules regarding expiration of an



--------------------------------------------------------------------------------

 

Incentive Stock Option following termination of the Grantee's Service,
Disability has the meaning as set forth in Section 22(e)(3) of the Code.



2.15. "Effective Date"

means the date set forth in Section 17.10 herein.





2.16. "Exchange Act"

means the Securities Exchange Act of 1934, as now in effect or as hereafter
amended.





2.17. "Fair Market Value"

of a share of Common Stock as of a particular date shall mean (i) the closing
sale price reported for a share of Common Stock on such date on the national
securities exchange or national market system on which such stock is principally
traded, or if such date is not a trading day, the trading day immediately
preceding such date on which a sale was reported, or (ii) if the shares of
Common Stock are not then listed on a national securities exchange or national
market system, or the value of such shares is not otherwise determinable, such
value as determined by the Board in good faith in its sole discretion (but in
any event not less than fair market value within the meaning of Section 409A).





2.18. "Family Member"

means a person who is a spouse, former spouse, child, stepchild, grandchild,
parent, stepparent, grandparent, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother, sister, brother-in-law, or sister-in-law,
including adoptive relationships, of the applicable individual, any person
sharing the applicable individual's household (other than a tenant or employee),
a trust in which any one or more of these persons have more than fifty percent
of the beneficial interest, a foundation in which any one or more of these
persons (or the applicable individual) control the management of assets, and any
other entity in which one or more of these persons (or the applicable
individual) own more than fifty percent of the voting interests.





2.19. "Grant Date"

means, as determined by the Committee, the latest to occur of (i) the date as of
which the Committee approves an Award, (ii) the date on which the recipient of
an Award first becomes eligible to receive an Award under Section 6 hereof, or
(iii) such other date as may be specified by the Committee in the Award
Agreement.





2.20. "Grantee"

means a person who receives or holds an Award under the Plan.





2.21.

"Incentive Stock Option" means an "incentive stock option" within the meaning of
Section 422 of the Code, or the corresponding provision of any subsequently
enacted tax statute, as amended from time to time.





2.22. "Incumbent Board"

shall have the meaning set forth in Section 16.2.





2.23. "Non-Employee Director"

means a director of the Company who is not otherwise an officer or employee of
the Company or any Affiliate.





2.24. "Non-Employee Director Annual Option"

shall have the meaning set forth in Section 8.12.



--------------------------------------------------------------------------------



2.25. "Non-Qualified Stock Option"

means an Option that is not an Incentive Stock Option.





2.26. "Option"

means an option to purchase one or more shares of Stock pursuant to the Plan.





2.27. "Option Price"

means the exercise price for each share of Stock subject to an Option.





2.28. "Outside Director"

means a member of the Board who is not an officer or employee of the Company or
an Affiliate, determined in accordance with the requirements of Section 162(m)
of the Code.





2.29. "Outstanding Company Common Stock"

shall have the meaning set forth in Section 16.2.





2.30. "Outstanding Company Voting Securities"

shall have the meaning set forth in Section 16.2.





2.31. "Performance Award"

means an Award made subject to the attainment of performance goals (as described
in Section 14) over a performance period of up to ten (10) years.





2.32. "Person"

shall have the meaning ascribed to such term in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d) and 14(d) thereof.





2.33. "Plan"

means this Chyron Corporation 2008 Long-Term Incentive Plan.





2.34. "Purchase Price"

means the purchase price for each share of Stock pursuant to a grant of
Restricted Stock or Unrestricted Stock.





2.35. "Reporting Person"

means a person who is required to file reports under Section 16(a) of the
Exchange Act.





2.36. "Restricted Stock"

means shares of Stock, awarded to a Grantee pursuant to Section 10 hereof.





2.37. "Restricted Stock Unit"

means a bookkeeping entry representing the equivalent number of shares of Stock,
awarded to a Grantee pursuant to Section 10 hereof.





2.38. "SAR Exercise Price"

means the per share exercise price of a SAR granted to a Grantee under Section 9
hereof.





2.39. "Section 409A"

shall mean Section 409A of the Code and all formal guidance and regulations
promulgated thereunder.





2.40. "Securities Act"

means the Securities Act of 1933, as now in effect or as hereafter amended.



--------------------------------------------------------------------------------



2.41. "Separation from Service"

means a termination of Service by a Service Provider, as determined by the
Committee, which determination shall be final, binding and conclusive; provided
if any Award governed by Section 409A is to be distributed on a Separation from
Service, then the definition of Separation from Service for such purposes shall
comply with the definition provided in Section 409A.





2.42. "Service"

means service as a Service Provider to the Company or an Affiliate. Unless
otherwise stated in the applicable Award Agreement, a Grantee's change in
position or duties shall not result in interrupted or terminated Service, so
long as such Grantee continues to be a Service Provider to the Company or an
Affiliate.





2.43.

"Service Provider" means an employee, officer or director of the Company or an
Affiliate, or a consultant or adviser currently providing services to the
Company or an Affiliate.





2.44. "Stock Appreciation Right" or "SAR"

means a right granted to a Grantee under Section 9 hereof.





2.45. "Subsidiary"

means any "subsidiary corporation" of the Company within the meaning of
Section 424(f) of the Code.





2.46. "Termination Date"

means the date upon which an Option shall terminate or expire, as set forth in
Section 8.3 hereof.





2.47. "Ten Percent Stockholder"

means an individual who owns more than ten percent (10%) of the total combined
voting power of all classes of outstanding stock of the Company, its parent or
any of its Subsidiaries. In determining stock ownership, the attribution rules
of Section 424(d) of the Code shall be applied.





2.48. "Unrestricted Stock"

means an Award pursuant to Section 11 hereof.





3. ADMINISTRATION OF THE PLAN



3.1. General.



The Committee shall have such powers and authority related to the administration
of the Plan as are consistent with the Company's certificate of incorporation
and bylaws and applicable law. The Committee shall have full power and authority
to take all actions and to make all determinations required or provided for
under the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Committee deems to be necessary or appropriate to the administration of the
Plan. The interpretation and construction by the Committee of any provision of
the Plan, any Award or any Award Agreement shall be final, binding and
conclusive. Without limitation, the Committee shall have full and final
authority, subject to the other terms and conditions of the Plan, to:



--------------------------------------------------------------------------------

(i) designate Grantees;



(ii) determine the type or types of Awards to be made to a Grantee;



(iii) determine the number of shares of Stock to be subject to an Award;



(iv) establish the terms and conditions of each Award (including, but not
limited to, the Option Price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options);



(v) prescribe the form of each Award Agreement; and



(vi) amend, modify, or supplement the terms of any outstanding Award including
the authority, in order to effectuate the purposes of the Plan, to modify Awards
to foreign nationals or individuals who are employed outside the United States
to recognize differences in local law, tax policy, or custom.



Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR that (i)  causes the Option or SAR to become subject
to Section 409A, (ii) reduces the Option Price or SAR Exercise Price, either by
lowering the Option Price or SAR Exercise Price or by canceling the outstanding
Option or SAR and granting a replacement Option or SAR with a lower Option Price
or SAR Exercise Price or (iii) would be treated as a repricing under the rules
of the exchange upon which the Company's Stock trades, without, with respect to
item (i), the Grantee's written prior approval, and with respect to items (ii)
and (iii), without the approval of the stockholders of the Company, provided,
that, appropriate adjustments may be made to outstanding Options and SARs
pursuant to Section 16.



The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Grantee. Furthermore, the Company may
annul an Award if the Grantee is terminated for Cause as defined in the
applicable Award Agreement or the Plan, as applicable. The grant of any Award
may be contingent upon the Grantee executing the appropriate Award Agreement.



3.2.

Deferral Arrangement.





The Committee may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include provisions
for the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred Stock units.

--------------------------------------------------------------------------------



3.3. No Liability.



No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award or Award
Agreement.



3.4. Book Entry.



Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of stock
certificates through the use of book-entry.



4. STOCK SUBJECT TO THE PLAN



Subject to adjustment as provided in Section 16 hereof, the maximum number of
shares of Stock available for issuance under the Plan shall be 2,000,0000. All
such shares of Stock available for issuance under the Plan shall be available
for issuance as Incentive Stock Options. Stock issued or to be issued under the
Plan shall be authorized but unissued shares; or, to the extent permitted by
applicable law, issued shares that have been reacquired by the Company. The
maximum number of shares of Common Stock (constituting, or underlying, any
Awards) that may be awarded to any one Grantee during any calendar year shall
not exceed 200,000. In addition, the maximum cash amount that may be earned
under the Plan as a final Annual Incentive Award or other cash annual Award in
respect of any fiscal year by any one Grantee shall be $5,000,000, and the
maximum cash amount that may be earned under the Plan as a final Performance
Award or other cash Award in respect of a performance period other than an
annual period by any one Grantee on an annualized basis shall be $5,000,000.



The Committee may adopt reasonable procedures for making adjustments in
accordance with Section 16. If the Option Price of any Option granted under the
Plan, or if pursuant to Section 17.3 the withholding obligation of any Grantee
with respect to an Option or other Award, is satisfied by tendering shares of
Stock to the Company (by either actual delivery or by attestation) or by
withholding shares of Stock, the number of shares of Stock issued net of the
shares of Stock tendered or withheld shall be deemed delivered for purposes of
determining the maximum number of shares of Stock available for delivery under
the Plan. With respect to stock-based Awards, to the extent that an Award under
the Plan is canceled, expired, forfeited, settled in cash, settled by issuance
of fewer shares than the number underlying the Award, or otherwise terminated
without delivery of shares to the Grantee, the shares retained by or returned to
the Company will be available under the Plan; and shares that are withheld from
such an Award or separately surrendered by the Grantee in payment of any
exercise price or taxes relating to such an Award shall be deemed to constitute
shares not delivered to the Grantee and will be available under the Plan. In
addition, in the case of any Award granted in assumption of or in substitution
for an award of a company or business acquired by the Company or a Subsidiary or
Affiliate or with which the Company or a Subsidiary or Affiliate combines,
shares issued or issuable in connection with such substitute Award shall not be
counted against the number of shares reserved under the Plan.

--------------------------------------------------------------------------------



5. EFFECTIVE DATE, DURATION AND AMENDMENTS



5.1. Term.



The Plan shall be effective as of the Effective Date and shall terminate on the
ten (10) year anniversary of the Effective Date, unless terminated on any
earlier date as provided in Section 5.2.



5.2. Amendment and Termination of the Plan.



The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Awards which have not been made. An amendment shall be
contingent on approval of the Company's stockholders to the extent stated by the
Board, required by applicable law or required by applicable stock exchange
listing requirements. No Awards shall be made after termination of the Plan. No
amendment, suspension, or termination of the Plan shall, without the consent of
the Grantee, impair rights or obligations under any Award theretofore awarded.



6. AWARD ELIGIBILITY AND LIMITATIONS



6.1. Service Providers and Other Persons.



Subject to this Section 6, Awards may be made to any Service Provider as the
Committee shall determine and designate from time to time in its discretion.



6.2. Successive Awards.



An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.



6.3. Stand-Alone, Additional, Tandem, and Substitute Awards.



Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Affiliate, or any
business entity to be acquired by the Company or an Affiliate, or any other
right of a Grantee to receive payment from the Company or any Affiliate. Such
additional, tandem, and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award, the
Committee shall have the right to require the surrender of such other Award in
consideration for the grant of the new Award. In addition, Awards may be granted
in lieu of cash compensation, including in lieu of cash amounts payable under
other plans of the Company or any Affiliate, in which the value of Stock subject
to the Award is equivalent in value to the cash compensation (for example,
Restricted Stock Units or Restricted Stock).



--------------------------------------------------------------------------------

7. AWARD AGREEMENT



Each Award shall be evidenced by an Award Agreement, in such form or forms as
the Committee shall from time to time determine. Without limiting the foregoing,
an Award Agreement may be provided in the form of a notice which provides that
acceptance of the Award constitutes acceptance of all terms of the Plan and the
notice. Award Agreements granted from time to time or at the same time need not
contain similar provisions but shall be consistent with the terms of the Plan.
Each Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-Qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-Qualified Stock Options.



8. TERMS AND CONDITIONS OF OPTIONS



8.1. Option Price.



The Option Price of each Option shall be fixed by the Committee and stated in
the related Award Agreement. The Option Price of each Option shall be at least
the Fair Market Value of a share of Stock on the Grant Date; provided, however,
that (i) in the event that a Grantee is a Ten Percent Stockholder as of the
Grant Date, the Option Price of an Option granted to such Grantee that is
intended to be an Incentive Stock Option shall be not less than 110 percent of
the Fair Market Value of a share of Stock on the Grant Date, and (ii) with
respect to Awards made in substitution for or in exchange for awards made by an
entity acquired by the Company or an Affiliate, the Option Price does not need
to be at least the Fair Market Value on the Grant Date.



8.2. Vesting.



Subject to Section 8.3 hereof, each Option shall become exercisable at such
times and under such conditions (including without limitation performance
requirements) as shall be determined by the Committee and stated in the Award
Agreement. For purposes of this Section 8.2, fractional numbers of shares of
Stock subject to an Option shall be rounded up to the next nearest whole number.



8.3. Term.



Unless otherwise specified in the Award Agreement, each Option shall terminate,
and all rights to purchase shares of Stock thereunder shall cease, on the tenth
(10th) anniversary of the Grant Date, or under such circumstances and on such
date prior thereto as is set forth in the Plan or as may be fixed by the
Committee and stated in the related Award Agreement (the "Termination Date");
provided, however, that in the event that the Grantee is a Ten Percent
Stockholder, an Option granted to such Grantee that is intended to be an
Incentive Stock Option at the Grant Date shall not be exercisable after the
fifth (5th) anniversary of the Grant Date.



--------------------------------------------------------------------------------

8.4. Separation from Service.



Except as otherwise provided in an Award Agreement, if a Grantee's employment
with or service to the Company or Affiliate terminates for any reason other than
Cause, (i) Options granted to such Grantee, to the extent that they are
exercisable at the time of such termination, shall remain exercisable for a
period of not more than 90 days after such termination (one year in the case of
termination by reason of death or Disability), on which date they shall expire,
and (ii) Options granted to such Grantee, to the extent that they were not
exercisable at the time of such termination, shall expire on the date of such
termination. In the event of the termination of a Grantee's employment or
service for Cause, all outstanding Options granted to such Grantee shall expire
on the date of such termination. Notwithstanding the foregoing, no Option shall
be exercisable after the expiration of its term.



8.5. Limitations on Exercise of Option.



Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, after the occurrence of an event referred to in
Section 16 hereof which results in termination of the Option.



8.6. Method of Exercise.



An Option that is exercisable may be exercised by the Grantee's delivery to the
Company of written notice of exercise on any business day, at the Company's
principal office, on the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised plus the amount (if any) of
federal and/or other taxes which the Company may, in its judgment, be required
to withhold with respect to an Award. Except as otherwise provided by the
Committee, payments hereunder shall be made in cash or cash equivalents
acceptable to the Company. Notwithstanding anything contained herein to the
contrary, the Committee may, solely in its discretion, approve payment in whole
or in part by an alternative method, including (i) by means of any cashless
exercise procedure approved by the Committee, (ii) in the form of unrestricted
shares of Stock already owned by the Grantee on the date of surrender to the
extent the shares of Stock have a Fair Market Value on the date of surrender
equal to the aggregate Option Price of the shares as to which such Option shall
be exercised, provided that, in the case of an Incentive Stock Option, the right
to make payment in the form of already owned shares of Stock may be authorized
only at the time of grant, (iii) in any other form that is consistent with
applicable laws, regulations and rules (under certain circumstances, including,
but not limited to, notes or other contractual obligations of the Grantee to
make payment on a deferred basis), or (iv) any combination of the foregoing.



8.7. Rights of Holders of Options.



Unless otherwise stated in the related Award Agreement, an individual holding or
exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or

--------------------------------------------------------------------------------

to direct the voting of the subject shares of Stock ) until the shares of Stock
covered thereby are fully paid and issued to him. Except as provided in
Section 16 hereof, no adjustment shall be made for dividends, distributions or
other rights for which the record date is prior to the date of such issuance.



8.8. Delivery of Stock Certificates or Other Evidence of Ownership.



Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or other evidence of his or her ownership of the shares of Stock
subject to the Option.



8.9. Transferability of Options.



Except as provided in Section 8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetence, the Grantee's
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.



8.10. Family Transfers.



If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Stock Option to any
Family Member. For the purpose of this Section 8.10, a "not for value" transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. Following a
transfer under this Section 8.10, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer. Subsequent transfers of transferred Options are prohibited except to
Family Members of the original Grantee in accordance with this Section 8.10 or
by will or the laws of descent and distribution. The events of termination of
Service of Section 8.4 hereof shall continue to be applied with respect to the
original Grantee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified, in Section 8.4.



8.11. Limitations on Incentive Stock Options.



An Option shall constitute an Incentive Stock Option only: (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee's employer and its Affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.

--------------------------------------------------------------------------------



8.12. Non-Employee Director Annual Option Grants.



(i) At the close of business on the last trading day of each July, each
then-current Non-Employee Director will be automatically granted an annual
Option (each, a "Non-Employee Director Annual Option"). Unless otherwise
determined by the Board in a resolution adopted on or prior to the date of the
annual meeting of the Company's shareholders that coincides with or most
recently precedes the date of grant of each Non-Employee Director Annual Option,
the number of shares of Stock to be subject to each such Non-Employee Director
Annual Option shall be 15,000, in each case subject to adjustment as provided in
Section 16.1.



(ii) Unless otherwise determined by the Board, other terms of Non-Employee
Director Annual Options shall be as follows:



(A) The exercise price per share of Stock purchasable upon exercise of a
Non-Employee Director Annual Option will be equal to 100% of the Fair Market
Value of a share of Stock on the date of grant of the Option.



(B) A Non-Employee Director Annual Option will expire 10 years after the date of
grant, regardless of whether the Non-Employee Director ceases to serve as a
director of the Company for any reason.



(C) Each Non-Employee Director Annual Option will be exercisable in full on the
date of grant.



(iii) If an automatic grant of Non-Employee Director Annual Options authorized
under this Section 8.12 cannot be made in full due to the limitation set forth
in Section 4, such grants shall be made to the greatest extent then permitted
under Section 4.



9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS



9.1. Right to Payment.



A SAR shall confer on the Grantee a right to receive, upon exercise thereof, the
excess of (i) the Fair Market Value of one share of Stock on the date of
exercise over (ii) the SAR Exercise Price, which shall be at least the Fair
Market Value of one share of Stock on the date of grant. The Award Agreement for
an SAR shall specify the SAR Exercise Price, which shall be fixed on the Grant
Date. SARs may be granted alone or in conjunction with all or part of an Option
or at any subsequent time during the term of such Option or in conjunction with
all or part of any other Award.



9.2. Other Terms.



The Committee shall determine at the Grant Date or thereafter, the time or times
at which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following termination of Service or upon

--------------------------------------------------------------------------------

other conditions, the method of exercise, whether or not a SAR shall be in
tandem or in combination with any other Award, and any other terms and
conditions of any SAR.



9.3. Term of SARs

. The term of a SAR granted under the Plan shall be determined by the Committee,
in its sole discretion; provided, however, that such term shall not exceed ten
years.





9.4. Payment of SAR Amount.

Upon exercise of a SAR, a Grantee shall be entitled to receive payment from the
Company in an amount determined by multiplying:





(i) the difference between the Fair Market Value of a Share on the date of
exercise over the SAR Exercise Price; by



(ii) the number of Shares with respect to which the SAR is exercised.



SARs may be settled in cash or Stock, as determined by the Committee and set
forth in the Award Agreement.



10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS



10.1. Restrictions.



At the time of grant, the Committee may, in its sole discretion, establish a
period of time (a "restricted period") and any additional restrictions including
the satisfaction of corporate or individual performance objectives applicable to
an Award of Restricted Stock or Restricted Stock Units in accordance with
Section 14. Each Award of Restricted Stock or Restricted Stock Units may be
subject to a different restricted period and additional restrictions. Neither
Restricted Stock nor Restricted Stock Units may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the restricted period or
prior to the satisfaction of any other applicable restrictions.



10.2. Restricted Stock Certificates or Other Evidence of Ownership.



The Company shall issue stock, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates or other evidence of ownership
representing the total number of shares of Restricted Stock granted to the
Grantee, as soon as reasonably practicable after the Grant Date. The Committee
may provide in an Award Agreement that either (i) the Secretary of the Company
shall hold such certificates (or other evidence of ownership) for the Grantee's
benefit until such time as the Restricted Stock is forfeited to the Company or
the restrictions lapse, or (ii) such certificates (or other evidence of
ownership) shall be delivered to the Grantee, provided, however, that such
certificates (or other evidence of ownership) shall bear a legend or legends
that comply with the applicable securities laws and regulations and makes
appropriate reference to the restrictions imposed under the Plan and the Award
Agreement.



--------------------------------------------------------------------------------

10.3. Rights of Holders of Restricted Stock.



Unless the Committee otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such Stock and the right to
receive any dividends declared or paid with respect to such Stock. The Committee
may provide that any dividends paid on Restricted Stock must be reinvested in
shares of Stock, which may or may not be subject to the same restrictions
applicable to such Restricted Stock. All distributions, if any, received by a
Grantee with respect to Restricted Stock as a result of any stock split, stock
dividend, combination of shares, or other similar transaction shall be subject
to the restrictions applicable to the original Award.



10.4. Rights of Holders of Restricted Stock Units.



10.4.1. Settlement of Restricted Stock Units.



Restricted Stock Units may be settled in cash or Stock, as determined by the
Committee and set forth in the Award Agreement. The Award Agreement shall also
set forth whether the Restricted Stock Units shall be settled (i) within the
time period specified in Section 17.9 for short term deferrals or (ii) otherwise
within the requirements of Section 409A, in which case the Award Agreement shall
specify upon which events such Restricted Stock Units shall be settled.



10.4.2. Voting and Dividend Rights.



Holders of Restricted Stock Units shall have no rights as stockholders of the
Company. The Committee may provide in an Award Agreement that the holder of such
Restricted Stock Units shall be entitled to receive, upon the Company's payment
of a cash dividend on its outstanding Stock, a cash payment for each Restricted
Stock Unit held equal to the per-share dividend paid on the Stock, which may be
deemed reinvested in additional Restricted Stock Units at a price per unit equal
to the Fair Market Value of a share of Stock on the date that such dividend is
paid to shareholders.



10.4.3. Creditor's Rights.



A holder of Restricted Stock Units shall have no rights other than those of a
general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Agreement.



10.5. Termination of Service.



Unless the Committee otherwise provides in an Award Agreement or in writing
after the Award Agreement is issued, upon the termination of a Grantee's
Service, any Restricted Stock or Restricted Stock Units held by such Grantee
that have not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited, and the
Grantee shall have no further rights with respect to such Award.



--------------------------------------------------------------------------------

10.6. Purchase of Restricted Stock.



The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the
related Award Agreement. If specified in the Award Agreement, the Purchase Price
may be deemed paid by Services already rendered. The Purchase Price shall be
payable in a form described in Section 13 or, in the discretion of the
Committee, in consideration for past Services rendered.



10.7. Delivery of Stock.



Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Committee, the restrictions applicable
to shares of Restricted Stock or Restricted Stock Units settled in Stock shall
lapse, and, unless otherwise provided in the Award Agreement, a stock
certificate (or other evidence of ownership) for such shares shall be delivered,
free of all such restrictions, to the Grantee or the Grantee's beneficiary or
estate, as the case may be.



11. TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS



The Committee may, in its sole discretion, grant (or sell at par value or such
other higher purchase price determined by the Committee) an Award of
Unrestricted Stock to any Grantee pursuant to which such Grantee may receive
shares of Stock free of any restrictions ("Unrestricted Stock") under the Plan.
Awards of Unrestricted Stock may be granted or sold as described in the
preceding sentence in respect of past Services rendered and other valid
consideration, or in lieu of, or in addition to, any cash compensation due to
such Grantee. Unless otherwise provided by the Committee, Awards of Unrestricted
Stock shall be paid within the time period specified in Section 17.9 for
short-term deferrals.



12. OTHER STOCK-BASED AWARDS



The Committee is authorized, subject to limitations under applicable law, to
grant such other Awards that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Stock, as
deemed by the Committee to be consistent with the purposes of the Plan,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Stock, purchase rights for Stock,
Awards with value and payment contingent upon performance of the Company or any
other factors designated by the Committee, and Awards valued by reference to the
book value of Stock or the value of securities of or the performance of
specified subsidiaries. The Committee shall determine the terms and conditions
of such Awards. Stock delivered pursuant to an Award in the nature of a purchase
right granted under this Section 12 shall be purchased for such consideration,
paid for at such times, by such methods, and in other such forms, including,
without limitation, cash, Stock, other Awards, or other property, as the
Committee shall determine.



--------------------------------------------------------------------------------

13. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK



13.1. General Rule.



Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company, except as provided in this
Section 13.



13.2. Surrender of Stock.

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shares shall be valued, for purposes of determining the
extent to which the Option Price or Purchase Price has been paid thereby, at
their Fair Market Value on the date of exercise or surrender.



13.3. Cashless Exercise.



With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the sales proceeds to the Company in payment of the
Option Price and any withholding taxes described in Section 17.3.



13.4. Other Forms of Payment.



To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price may be made in any other form that is consistent with
applicable laws, regulations and rules.



14. TERMS AND CONDITIONS OF PERFORMANCE AND ANNUAL INCENTIVE
            AWARDS



14.1. Performance Conditions.



The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Sections 14.2 and 14.3 hereof in the case of a Performance Award
or Annual Incentive Award intended to qualify under Section 162(m) of the Code.



--------------------------------------------------------------------------------

14.2. Performance Awards Granted to Designated Covered Employees.



If and to the extent that the Committee determines that a Performance Award to
be granted to a Grantee who is designated by the Committee as likely to be a
Covered Employee should qualify as "performance-based compensation" for purposes
of Section 162(m) of the Code, the grant, exercise and/or settlement of such
Performance Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 14.2.



14.2.1. Performance Goals Generally.



The performance goals for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 14.2. Performance goals shall be objective and shall otherwise meet the
requirements of Section 162(m) of the Code and regulations thereunder, including
the requirement that the level or levels of performance targeted by the
Committee result in the achievement of performance goals being "substantially
uncertain." The Committee may determine that such Performance Awards shall be
granted, exercised and/or settled upon achievement of any one performance goal
or that two or more of the performance goals must be achieved as a condition to
grant, exercise and/or settlement of such Performance Awards. Performance goals
may differ for Performance Awards granted to any one Grantee or to different
Grantees.



14.2.2. Business Criteria.



One or more of the following business criteria for the Company, on a
consolidated basis, and/or for specified subsidiaries or business or
geographical units of the Company (except with respect to the total shareholder
return and earnings per share criteria), shall be used by the Committee in
establishing performance goals for such Performance Awards: (1) earnings per
share; (2) increase in revenues or margin; (3) increase in cash flow; (4)
operating margin; (5) return on net assets, return on assets, return on
investment, return on capital, return on equity; (6) economic value added;
(7) direct contribution; (8) net income; pretax earnings; pretax earnings before
interest, depreciation and amortization (EBITDA); pretax earnings after interest
expense and before extraordinary or special items; operating income; income
before interest income or expense, unusual items and income taxes (local, state
or federal) and excluding budgeted and actual bonuses which might be paid under
any ongoing bonus plans of the Company; (9) working capital; (10) management of
fixed costs or variable costs; (11) identification or consummation of investment
opportunities or completion of specified projects in accordance with corporate
business plans, including strategic mergers, acquisitions or divestitures; (12)
total shareholder return; (13) debt reduction; and (14) any of the above goals
determined on an absolute or relative basis or as compared to the performance of
a published or special index deemed applicable by the Committee including, but
not limited to, the Standard & Poor's 500 Stock Index or a group of comparator
companies. One or more of the foregoing business criteria shall also be
exclusively used in establishing performance goals for Annual Incentive Awards
granted to a Covered Employee under Section 14.3 hereof.



--------------------------------------------------------------------------------

14.2.3. Timing for Establishing Performance Goals.



Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for "performance-based
compensation" under Section 162(m) of the Code.



14.2.4. Performance Award Pool.



The Committee may establish a Performance Award pool, which shall be an unfunded
pool, in connection with Performance Awards. The amount of such Performance
Award pool shall be based upon the achievement of a performance goal or goals
based on one or more of the business criteria set forth in Section 14.2.2 hereof
during the given performance period, as specified by the Committee in accordance
with Section 14.2.3 hereof. The Committee may specify the amount of the
Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.



14.2.5. Settlement of Performance Awards; Other Terms.



The Committee shall determine the amount, if any, of (i) the Performance Award
pool, and the maximum amount of potential Performance Award payable to each
Grantee in the Performance Award pool, or (ii) the amount of any potential
Performance Award otherwise payable to each Grantee. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of a Performance Award subject to this
Section 14.2. The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
Service by the Grantee prior to the end of a performance period or settlement of
Performance Awards.



14.3. Annual Incentive Awards Granted to Designated Covered Employees.



If and to the extent that the Committee determines that an Annual Incentive
Award to be granted to an Grantee who is designated by the Committee as likely
to be a Covered Employee should qualify as "performance-based compensation" for
purposes of Section 162(m) of the Code, the grant, exercise and/or settlement of
such Annual Incentive Award shall be contingent upon achievement of
pre-established performance goals and other terms set forth in this Section
14.3.



14.3.1. Annual Incentive Award Pool.



The Committee may establish an Annual Incentive Award pool, which shall be an
unfunded pool, in connection with Annual Incentive Awards. The amount of such
Annual Incentive Award pool shall be based upon the achievement of a performance
goal or goals based on one or more of the business criteria set forth in Section
14.2.2 hereof during the given performance period, as specified by the Committee
in accordance with Section 14.2.3 hereof.

--------------------------------------------------------------------------------

The Committee may specify the amount of the Annual Incentive Award pool as a
percentage of any of such business criteria, a percentage thereof in excess of a
threshold amount, or as another amount which need not bear a strictly
mathematical relationship to such business criteria.



14.3.2. Potential Annual Incentive Awards.



Not later than the end of the 90th day of each fiscal year, or at such other
date as may be required or permitted in the case of Awards intended to be
"performance-based compensation" under Section 162(m) of the Code, the Committee
shall determine the Grantees who will potentially receive Annual Incentive
Awards, and the amounts potentially payable thereunder, for that fiscal year,
either out of an Annual Incentive Award pool established by such date under
Section 14.3.1 hereof or as individual Annual Incentive Awards. In the case of
individual Annual Incentive Awards intended to qualify under Section 162(m) of
the Code, the amount potentially payable shall be based upon the achievement of
a performance goal or goals based on one or more of the business criteria set
forth in Section 14.2.2 hereof in the given performance year, as specified by
the Committee; in other cases, such amount shall be based on such criteria as
shall be established by the Committee. In all cases, the maximum Annual
Incentive Award of any Grantee shall be subject to the limitation set forth in
Section 4 hereof.



14.3.3. Settlement of Annual Incentive Awards.



The Committee shall determine the amount, if any, of (i) the Annual Incentive
Award pool, and the maximum amount of potential Annual Incentive Award payable
to each Grantee in the Annual Incentive Award pool, or (ii) the amount of any
potential Annual Incentive Award otherwise payable to each Grantee. The
Committee may, in its discretion, determine that the amount payable to any
Grantee as a final Annual Incentive Award shall be reduced from the amount of
his or her potential Annual Incentive Award, including a determination to make
no final Award whatsoever, but may not exercise discretion to increase any such
amount in the case of an Annual Incentive Award intended to qualify under
Section 162(m) of the Code. The Committee shall specify the circumstances in
which an Annual Incentive Award shall be paid or forfeited in the event of
termination of employment by the Grantee prior to the end of a fiscal year or
settlement of such Annual Incentive Award.



14.4. Written Determinations.



All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, and the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards and the amount of final Annual
Incentive Awards, shall be made in writing in the case of any Award intended to
qualify under Section 162(m) of the Code. The Committee may not delegate any
responsibility relating to such Performance Awards or Annual Incentive Awards.



--------------------------------------------------------------------------------

14.5. Status of Performance and Annual Incentive Awards Under Section 162(m) of
the Code.



It is the intent of the Company that Performance Awards and Annual Incentive
Awards under Sections 14.2 and 14.3 hereof granted to persons who are designated
by the Committee as likely to be Covered Employees within the meaning of
Section 162(m) of the Code and the regulatory guidance thereunder shall, if so
designated by the Committee, constitute "qualified performance-based
compensation" within the meaning of Section 162(m) of the Code and the
regulatory guidance thereunder. Accordingly, the terms of Section 14, including
the definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Section 162(m) of the Code and the
regulatory guidance thereunder. The foregoing notwithstanding, because the
Committee cannot determine with certainty whether a given Grantee will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term Covered Employee as used herein shall mean only a person designated by
the Committee, at the time of grant of a Performance Award or an Annual
Incentive Award, as likely to be a Covered Employee with respect to that fiscal
year. If any provision of the Plan or any agreement relating to such Performance
Awards or Annual Incentive Awards that are designated as intended to comply with
Section 162(m) of the Code does not comply or is inconsistent with the
requirements of Section 162(m) of the Code or the regulatory guidance
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.



15. REQUIREMENTS OF LAW



15.1. General.



The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award. Specifically, in connection with the Securities Act, upon the exercise of
any Option or the delivery of any shares of Stock underlying an Award, unless a
registration statement under such Act is in effect with respect to the shares of
Stock covered by such Award, the Company shall not be required to sell or issue
such shares unless the Committee has received evidence satisfactory to it that
the Grantee or any other individual exercising an Option may acquire such shares
pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Committee shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be

--------------------------------------------------------------------------------

obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of shares of Stock pursuant to the Plan to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.



15.2. Rule 16b-3.



During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards and
the exercise of Options granted hereunder will qualify for the exemption
provided by Rule 16b-3 under the Exchange Act. To the extent that any provision
of the Plan or action by the Board or Committee does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Board, and shall not affect the
validity of the Plan. In the event that Rule 16b-3 is revised or replaced, the
Board may exercise its discretion to modify this Plan in any respect necessary
to satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.



16. EFFECT OF CHANGES IN CAPITALIZATION



16.1. Changes in Stock.



If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan shall be
adjusted proportionately and accordingly by the Company (to the extent
applicable); provided that any such adjustment shall comply with Section 409A.
In addition, the number and kind of shares for which Awards are outstanding
shall be adjusted proportionately and accordingly so that the proportionate
interest of the Grantee immediately following such event shall, to the extent
practicable, be the same as immediately before such event. Any such adjustment
in outstanding Options or SARs shall not change the aggregate Option Price or
SAR Exercise Price payable with respect to shares that are subject to the
unexercised portion of an outstanding Option or SAR, as applicable, but shall
include a corresponding proportionate adjustment in the Option Price or SAR
Exercise Price per share. The conversion of any convertible securities of the
Company shall not be treated as an increase in shares effected without receipt
of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Company's stockholders of securities of any other entity or
other assets (including an extraordinary cash dividend but excluding a
non-extraordinary dividend payable in cash or in stock of the Company) without
receipt of consideration by the Company, the Company shall in such manner as the
Company deems appropriate, adjust (i) the

--------------------------------------------------------------------------------

number and kind of shares subject to outstanding Awards and/or (ii) the exercise
price of outstanding Options and Stock Appreciation Rights to reflect such
distribution.



16.2. Definition of Change in Control.



Unless an Award Agreement provides for a different meaning, a "Change in
Control" shall mean the occurrence of any of the following:

(i) the acquisition, directly or indirectly, by any individual, entity, group or
Person of ownership of 30% or more of either (a) the then outstanding shares of
Common Stock (the "Outstanding Company Common Stock"), or (b) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities");

(ii) during any period of two consecutive years, individuals, who at the
beginning of such period constitute the Board (the "Incumbent Board") cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director during such period whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, as a member of the Incumbent Board, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened stockholder proposal pursuant to Rule 14a-8 of Regulation 14A
promulgated under the Exchange Act or other solicitation of proxies or consents
by or on behalf of a Person other than the Board;

(iii) approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, unless, following such reorganization, merger or
consolidation, (x) more than 50% of, respectively, the then outstanding shares
of common stock of the Company resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, and (y) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement providing for such reorganization, merger or
consolidation;

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or



(v) approval by the stockholders of the Company of the sale or other disposition
of all or substantially all of the assets of the Company.



Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A, the Company will not be deemed to
have undergone a Change in Control with respect to such Award or Awards unless
the Company is deemed to have undergone a change in control pursuant to the
definition in Section 409A.



16.3. Effect of Change in Control; Corporate Transactions



Unless an Award Agreement explicitly provides otherwise, all outstanding Options
and/or SARs shall become immediately exercisable and fully vested upon the
consummation of a Change in Control, without regard to any time and/or
performance vesting conditions. In addition, unless an Award Agreement
explicitly provides otherwise, if the Company is to be consolidated with or
acquired by another entity in a merger or a sale of all or substantially all of
the Company's assets, and such transaction also constitutes or is otherwise
consummated in connection with a Change in Control (a "Corporate Transaction"),
the Committee or the board of directors of any entity assuming the obligations
of the Company hereunder (the "Successor Board"), shall, as to outstanding
Options and/or SARs, either (i) make appropriate provision for the continuation
of such Options and/or SARs by substituting on an equitable basis for the Shares
then subject to such Options and/or SARs either the consideration payable with
respect to the outstanding shares of Common Stock in connection with the
Corporate Transaction or securities of any successor or acquiring entity; or
(ii) terminate all Options and/or SARs in exchange for a cash payment equal to
the excess of the Fair Market Value (determined as of the date of consummation
of the Corporate Transaction) of the Shares subject to such Options and/or SARs
over the exercise price thereof.



Unless an Award Agreement explicitly provides otherwise, in the event of a
Change in Control, the Committee shall waive any or all Company vesting,
repurchase and/or forfeiture rights and conditions with respect to outstanding
Restricted Stock and/or Restricted Stock Units. In addition, in the event of a
Corporate Transaction, unless an Award Agreement explicitly provides otherwise,
with respect to outstanding grants of Restricted Stock, Restricted Stock Units
and/or Unrestricted Stock, the Committee or the Successor Board, shall either
(i) make appropriate provisions for the continuation of such grants of
Restricted Stock, Restricted Stock Units and/or Unrestricted Stock by
substituting on an equitable basis for the Shares then subject to such
Restricted Stock, Restricted Stock Units and/or Unrestricted Stock either the
consideration payable with respect to the outstanding Shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or (ii) terminate all grants of Restricted Stock, Restricted
Stock Units and/or Unrestricted Stock in exchange for a cash payment equal to
the excess of the Fair Market Value (determined as of the date of consummation
of the Corporate Transaction) of the Shares subject to such Restricted Stock,
Restricted Stock Units and/or Unrestricted Stock over the purchase price
thereof, if any.



16.4. Reorganization Which Does Not Constitute a Change in Control.



If the Company undergoes any reorganization, merger, or consolidation of the
Company with one or more other entities which does not constitute a Change in
Control, any Option or SAR theretofore granted pursuant to the Plan shall
pertain to and apply to the securities to which

--------------------------------------------------------------------------------

a holder of the number of shares of Stock subject to such Option or SAR would
have been entitled immediately following such reorganization, merger, or
consolidation, with a corresponding proportionate adjustment of the Option Price
or SAR Exercise Price per share so that the aggregate Option Price or SAR
Exercise Price thereafter shall be the same as the aggregate Option Price or SAR
Exercise Price of the shares remaining subject to the Option or SAR immediately
prior to such reorganization, merger, or consolidation. Subject to any contrary
language in an Award Agreement, any restrictions applicable to such Award shall
apply as well to any replacement shares received by the Grantee as a result of
the reorganization, merger or consolidation.



16.5. Adjustments.



Adjustments under this Section 16 related to shares of Stock or securities of
the Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding upward to
the nearest whole share.



16.6. No Limitations on Company.



The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.



17. GENERAL PROVISIONS



17.1. Disclaimer of Rights.



No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company either to increase or decrease the compensation or
other payments to any individual at any time, or to terminate any employment or
other relationship between any individual and the Company. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, no Award granted under the Plan shall
be affected by any change of duties or position of the Grantee, so long as such
Grantee continues to be a Service Provider, if applicable. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.



--------------------------------------------------------------------------------

17.2. Nonexclusivity of the Plan.



Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals), including, without limitation, the
granting of stock options as the Board in its discretion determines desirable.



17.3. Withholding Taxes.



The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld (i) with respect to the
vesting of or other lapse of restrictions applicable to an Award, (ii) upon the
issuance of any shares of Stock upon the exercise of an Option, or
(iii) pursuant to an Award. At the time of such vesting, lapse, or exercise, the
Grantee shall pay to the Company or the Affiliate, as the case may be, any
amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation. Subject to the prior approval
of the Company or the Affiliate, which may be withheld by the Company or the
Affiliate, as the case may be, in its sole discretion, the Grantee may elect to
satisfy such obligations, in whole or in part, (i) by causing the Company or the
Affiliate to withhold shares of Stock otherwise issuable to the Grantee or
(ii) by delivering to the Company or the Affiliate shares of Stock already owned
by the Grantee. The shares of Stock so delivered or withheld shall have an
aggregate Fair Market Value equal to such withholding obligations. The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Company or the Affiliate as of the date that the
amount of tax to be withheld is to be determined. A Grantee who has made an
election pursuant to this Section 17.3 may satisfy his or her withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.



17.4. Captions.



The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or any Award Agreement.



17.5. Other Provisions.



Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Committee, in its sole
discretion.



17.6.

Number and Gender.





With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

--------------------------------------------------------------------------------



17.7. Severability.



If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.



17.8. Governing Law.



The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of New York, without
regard to any choice of law principles thereof or of any other jurisdiction.



17.9. Short-Term Deferrals.



For each Award intended to comply with the short-term deferral exception
provided for under Section 409A, the related Award Agreement shall provide that
such Award shall be paid out by the later of (i) the 15th day of the third month
following the Grantee's first taxable year in which the Award is no longer
subject to a substantial risk of forfeiture or (ii) the 15th day of the third
month following the end of the Company's first taxable year in which the Award
is no longer subject to a substantial risk of forfeiture.



17.10. Stockholder Approval; Effective Date of Plan.



The Plan shall be effective as of May 14, 2008, the date of its approval by the
shareholders of the Company (the "Effective Date").

